DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Khouane Ditthavong on March 10, 2021.
The application has been amended as follows: 
4. The apparatus of claim 1, wherein the apparatus is further caused to: 
extract a recyclable material from the organic waste stream or the inorganic waste stream when a commercial value of the recyclable material is greater than a commercial value threshold.
7. The apparatus of claim 6, wherein the first residual is ash resulting from the liquid fuels plant.
17. The system of claim 15, wherein the organic conversion processing center uses a thermal cracking process to generate the one or more organic conversion products and the first residual, and wherein the inorganic conversion processing center uses a plasma converter to generate the one or more inorganic conversion products, the electric power, and the second residual 

Allowable Subject Matter
Claim1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15, the closest prior art, Wang (CN 101433904) fails to disclose or suggest cross-feed the first residual (i.e., inorganic residual) from the organic conversion processing center to the inorganic conversion processing center and the second residual (i.e., organic residual) from the inorganic processing center to the organic conversion processing center until a target residual percentage is below a target threshold. Wang discloses a solid waste and non-waste utilization renewable energy production process, but Wang is silent as to any cross-feeding of residuals as feedstock, much less cross-feeding to achieve a target residual waste percentage (Abstract and Figure 1).  Day (US 2008/0166265 A1) reference discloses a system for using byproducts to generate electric power for organic waste stream processing (Abstract and Figures 1, 2, and 5). Ali et al. (US 2013/0300121 A1) reference discloses a method and system for utilization of collected heat for sanitizing inorganic waste, drying mixed solid waste and operating a steam generator. Redepenning et al. (US Patent No. 6,251,148 B1) reference discloses a process and system for producing a synthesis and/or fuel gas from an organic containing material by utilizing a thermal pretreatment operation and a gasification reactor wherein the gas fraction and product gas produced from the thermal pre-treatment operation and/or gasification reaction, respectively, can be recycled so as to supply energy and/or processing gas for the various other processes (Abstract and Figure 1). Gitschel (US 2014/0134694 A1) reference discloses systems and methods for processing mixed solid waste wherein the wet organic material and dry organic material can be separated using mechanical separation and the separated wet organic stream and the dry organic stream are separately converted to renewable or recyclable products using different conversion techniques (Abstract and Figures 1-4). However, Day, Ali, Redepenning et al. and Gitschel teachings fail to remedy the above noted deficiency of Wang.
Claims 2-14 directly or indirectly depend on Claim 1.
Claims 16-20 directly or indirectly depend on Claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinman (US Patent No. 6,855,254 B1) reference discloses a metal waste recover process for recovery useful material from a quantity of waste material (Abstract and Figure 1).
Umberto Arena, Department of Environmental Sciences, Second University of Naples, Via A. Vivaldi, 43, 8110 Caserta, Italy “Process and technological aspects of municipal solid waste gasification. A Review” reference discloses a process for gasification of municipal solid waste doe separate collection of municipal solid waste.
Robert Gumisiriza et al., Biotechnology of Biofuels “Biomass waste-to-energy valorization technologies: a review case for banana processing in Uganda” reference discloses the potential waste-to-energy technologies that can be used in valorization of bananas waste.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUY TRAM NGUYEN/Examiner, Art Unit 1774